DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Examiner acknowledges the amended claims filed on December 22, 2021.  Claims 1, 6-8 and 11-15 have been amended.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the main reason for indication of allowance is because in the prior art of record, Cho (US 2005/0220451 A1) discloses an electronic device (See figs. 3 and 11) comprising:  a body (See figs. 3 and 11); and an image capturing assembly (See 10 in figs. 1-11) mounted on the body (See figs. 3 and 11), the image capturing assembly comprising: an imaging device (2); and a device control assembly (20 and 30 as shown in fig. 1) coupled to the imaging device (2) to control a movement of the imaging device along a central axis of the image capturing assembly (See figs. 4-8), wherein the device control assembly is to allow the imaging device to be positioned at multiple positions along the central axis of the image capturing assembly (See figs. 4-8), and wherein the device control assembly includes: a first guide member (slide cam 31); a second guide member (rotary cam 32) rotatably disposed within the first guide 

Regarding claim 8, the main reason for indication of allowance is because in the prior art of record, Cho (US 2005/0220451 A1) discloses an image capturing assembly (See 10 in figs. 1-11) comprising: an imaging device (2); and a device control assembly (20 and 30 as shown in fig. 1) coupled to the imaging device (2) to control a movement of the imaging device along a central axis of the image capturing assembly (See figs. 4-8), the device control assembly comprising: a first guide member (slide cam 31) having an inner wall (Note that the slide cam 31 has an inner wall as it is hollow to fit the rotary cam 32), a first top end (See fig. 1 below), and a first base end (See fig. 1 below), the first guide member having a guiding slot (35) in a wall thereof (See fig. 1); a second guide member (rotary cam 32) rotatably disposed within the first guide member (See figs. 1 and 4-9), the second guide member having an inner wall (Note that the rotary cam 32 has an inner wall as it is hollow to fit the lens housing 20), a second top end (See fig. 1 below) and a second base end (See fig. 1 below), the second guide member having a helical guiding track (34) on the inner wall (Note that the cam hole goes from the inner wall to the outer wall of the rotary cam so that the guide protrusion (22) can 

    PNG
    media_image1.png
    605
    636
    media_image1.png
    Greyscale

Kim (US 2011/0134234 A1) further discloses an image capturing assembly (See figs. 1A and 1B) comprising: an imaging device (220; ¶ 0069); a lens assembly (350); and a device control assembly (300) coupled to the lens assembly to control a movement of the lens assembly along a central axis of the image capturing assembly 

    PNG
    media_image2.png
    529
    736
    media_image2.png
    Greyscale

However, the prior art of record, either alone or in combination, fails to teach or reasonably suggest, including all the limitations of the present claim, a first mounting 

Regarding claim 13, the main reason for indication of allowance is because in the prior art of record, Cho (US 2005/0220451 A1) discloses an electronic device (See figs. 3 and 11) comprising: a body (See figs. 3 and 11); and an image capturing assembly (20 and 30 as shown in fig. 1) comprising: an imaging device (2); and a device control assembly (20 and 30 as shown in fig. 1) coupled to the imaging device (2) to control a movement of the imaging device along a central axis of the image capturing assembly (See figs. 4-8), the device control assembly comprising: a first guide member (slide cam 31) having an inner wall (Note that the slide cam 31 has an inner wall as it is hollow to fit the rotary cam 32), a first top end (See fig. 1 below), and a first base end (See fig. 1 below), the first guide member having a guiding slot (35) in a wall thereof (See fig. 1); a second guide member (rotary cam 32) rotatably disposed within the first guide member (See figs. 1 and 4-9), the second guide member having a helical guiding track (34) on the inner wall (Note that the cam hole goes from the inner wall to the outer wall of the rotary cam so that the guide protrusion (22) can extend through both the slide cam and the rotary cam as shown in figs. 4-6); and an inner body (lens housing 20) movably disposed within the second guide member (See figs. 5-10), the inner body comprising: a third top end for mounting the imaging device (See fig. 1 below); and a lug (22) protruding from a third base end of the inner body (See fig. 1 below), wherein the lug is to extend through the helical guiding track of the second guide member to engage with the guiding slot of the first guide member (See figs. 4-6 

    PNG
    media_image1.png
    605
    636
    media_image1.png
    Greyscale

Kim (US 2011/0134234 A1) discloses an image capturing assembly (See figs. 1A and 1B) comprising: an imaging device (220; ¶ 0069); a lens assembly (350); and a device control assembly (300) coupled to the lens assembly to control a movement of the lens assembly along a central axis of the image capturing assembly (See figs. 2, 5A and 5B), wherein the device control assembly is to allow the imaging device to be positioned at multiple positions along the central axis of the image capturing assembly (¶ 0092-0096), and wherein the device control assembly includes: a first guide member (outer case 320); a second guide member (inner case 310) rotatably disposed within the first guide member (0072); and the lens assembly (350) movably disposed within the second guide member (See fig. 5B), wherein, in response to a rotational motion of the second guide member with respect to the first guide member, the lens assembly is to 

    PNG
    media_image2.png
    529
    736
    media_image2.png
    Greyscale



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson D. Hernández Hernández whose telephone number is (571)272-7311. The examiner can normally be reached 9:00 A.M. to 5:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/Nelson D. Hernández Hernández/Primary Examiner, Art Unit 2697
January 14, 2022